                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 ANGEL LUIS CABASQUINI,
     Plaintiff,

        v.                                                   No. 3:19-cv-01873 (JAM)

 NEW HAVEN POLICE DEPARTMENT,
      Defendant.


         ORDER DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Angel Luis Cabasquini is a prisoner of the Connecticut Department of

Correction. He has filed a complaint pro se and in forma pauperis under 42 U.S.C. § 1983,

alleging that the New Haven Police Department (“NHPD”) violated his rights by arresting him

under the wrong name. After an initial review, I conclude that the complaint should be

dismissed.

                                          BACKGROUND

       The complaint alleges the following facts, which are accepted as true only for purposes of

this ruling. On April 23, 2019, Cabasquini was arrested by an Officer Doe, Car #56, in

connection with a domestic dispute and brought to the NHPD under the alleged name “William

Crespo,” which was provided by the alleged victim. Doc. #1 at 4 (¶¶ 1-3). Nobody took his

fingerprints at the police station. Ibid. (¶ 4). Cabasquini subsequently was arraigned, provided

with an inmate ID card, and listed in records—all under the wrong name. Id. at 4-5 (¶¶ 4-9). He

seeks damages “for emotional distress and mental depression.” Id. at 5.

                                           DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

                                                 1
the compliant, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

       The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation of a pro se complaint, a complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See,

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       Cabasquini names only the NHPD as a defendant. While a municipality is subject to suit

under section 1983, see Monell v. Department of Soc. Servs., 436 U.S. 658, 690 (1978), a

municipal police department is not, see Reed v. Hartford Police Dep’t, 2004 WL 813028, at *2

(D. Conn. 2004) (collecting cases). Accordingly, the claim against the NHPD is dismissed.

       Even if Cabasquini were to name a proper defendant, it is clear that his claim has no

merit. He does not claim that he was falsely arrested or otherwise challenge that there was

probable cause for his arrest, but that he was falsely named when he was arrested and in

subsequent proceedings and documents. If there is probable cause to support the arrest of

someone for committing a crime, the Constitution does not require that the police use the

person’s correct name. Cf. Brown v. Kramer, 2009 WL 2190079, at *2-3 (C.D. Cal. 2009)

(denying prisoner’s challenge to conviction and incarceration under wrong name) (citing Kaplan



                                                  2
v. United States, 18 F.2d 939, 943 (2d Cir. 1927)). In any event, a review of the state court

docket reveals that Cabasquini is now identified by his correct name. 1

                                                  CONCLUSION

         For the foregoing reasons, the complaint is DISMISSED with prejudice. The Clerk of

Court shall close this case.

         It is so ordered.

         Dated at New Haven this 11th day of December 2019.

                                                               /s/ Jeffrey Alker Meyer
                                                               Jeffrey Alker Meyer
                                                               United States District Judge




1
 The docket also demonstrates that he pleaded guilty to two of the three charges against him arising from his arrest
on April 23, 2019. See Pending Criminal/Motor Vehicle – Search by Defendant Name, STATE OF CONNECTICUT
JUDICIAL BRANCH, www.jud2.ct.gov/crdockets (search Cabasquini, then Case No. N23N-CR19-0221056-S) (last
visited Dec. 10, 2019).

                                                          3
